Nevins, J.,
delivered the dissenting opinion of the minority, in which, speaking of their statute of limitatioirs, he says: “there is no exception, as to non-resident plaintiffs, that they should not have the same rights to bring their actions within six years after the cause of action accrued, exclusive of the time that the defendant shall be a non-resident. There was no reason for such exception, nor would such exception have been sanctioned either by the reason of the case, the constitution of the country, or the law of comity between nations. The legislature never intended to place citizens of other States, when plaintiffs in our courts, upon a less favorable footing than our own citizens. If such had been their intention it would have been so expressed. The statute of limitations of no State has drawn a distinction between resident and non-resident plaintiffs to the prejudice of the latter. "Where such distinction has been made, it has been in favor of non-resident plaintiffs. Such is the statute of Virginia, which permits a foreign creditor to bring his action at any time within three yeai’s after coming into the State, no matter where the action accrued (3 Cranch 174); and there is good reason for such a distinction, for a creditor is not bound to pursue his debtor to a foreign tribunal, though he may do so. It is the duty of the latter to seek out his creditor, and settle and adjust his claims.
In Le Roy v. Crowninshield, 2 Mason 151, Story, J., has discussed at length the principles arising from the statute of limitations, and remarks that there are some doctrines so well established that it would be a waste of time to dispute them. Among these, he says, are the following; “ That remedies must be according to the place where the action is brought; that every nation gives to foreigners the same right to enforce their rights as it does its own citizens; that a remedy against a person may be maintained in a foreign forum, though barred in the place where the contract was made; that laws of one place have no extra territorial force except by the comity of nations.
*320Now it is not claimed that the statute of limitations of Massachusetts or of Maine have any force here, or that they can be pleaded here in bar of an action brought in our courts. Those statutes have no force or effect outside of the territorial limits of the States that enacted them respectively; and we have seen that the statute of limitations of this State does not bar this action on account of the absence of the defendant, of which this plaintiff has the same right to take the advantage that a citizen would have. If any charige in our statute is needed, it is a proper subject for legislation. But care should be exercised, even then, that we should not deny to citizens of sister States the same lights as plaintiffs in our courts that they all accord to our citizens in their courts; and that no enactments be passed by which the citizens of the neighboring States shall not be held as defendants in our courts, when our citizens are held under circumstances precisely similar in all such neighboring States'.
We believe that the authorities, both from the civil and the common law, concur in establishing the rule, that the nature, validity, construction and effect of contracts is to be determined by the law of the place where the contract is made or is to be performed; lex loci contractus. But that all the remedies for enforcing such contracts are regulated by the law of the place where such remedies are pursued; lex fori; and that ordiuarily the statute of limitations of a State does not in any way attach itself to or affect the contract; it is no part of the lex loci, but affects and limits the remedy merely, and belongs purely to the lex fori; that it does not operate as a discharge of the contract, or as a defense against the contract itself, but is interposed as a bar to the maintenance of an action; it limits the time within which the remedy must be pursued or applied. Andrews v. Herriott, 4 Cow. 508, note a; 511, 514, 515, 530, and cases cited; Graves v. Weeks, 19 Vt. 178, and eases; Nash v. Tupper, 1 Caines 402; Ruggles v. Keeler, 3 Johns. 263; Decouche v. Savetier, 3 Johns. Ch. 190; Hawkins v. Barney, 5 Pet. 457; McClung v. Silliman, 3 Pet. 270; McElmoyle v. Cohen, 13 Pet. 312; Richards v. Rickley, 13 S. & R. 395; Egberts v. Dibble, 3 McLean 86; Higgins v. Scott, 2 B. & Ad. 413; Le Roy v. Crowninshield, supra; British Linen Co. v. Drummond, 10 B. & C. 903; with the cases in Massachusetts and New-York already cited.
It follows, therefore, and the above decisions fully sustain the position, that the statute of limitations is local in its opei’ation, and can only be pleaded as a bar to an action brought in the State where the statute is in force; and that the statute of limitations of any other State can not be pleaded in this State, and can not in any way affect an action brought here. A case might be supposed where a statute of limitations would have a different effect. Story (Confl. Laws 487) alludes to this distinction. He says: “Suppose the statutes of limitation, or prescription of a particular country, do not only extinguish the right of action, but the claim or title itself, ipso facto, and declare it a nullity, after the lapse of the prescribed period, and the parties are resident within that jurisdiction, during the whole of that period, so that it has actually and fully operated *321upon tbe case. Under such circumstances tbe question might properly arise whether such statute of limitation or prescription may not afterward be set up in any other country to which the parties may remove, by way of extinguishment or transfer of the claim or title.” Admitting that this might be so, still the suggestion -is predicated upon the admission, that if the statute only bars the remedy, as is the case with ours, and those of all the States, so far as we know, then it could have no force or effect on the contract, in any other jurisdiction; and our statute can only apply to the parties after they are in this jurisdiction, and to the remedy after it is -sought to be applied in this State. Therefore the demurrer is sustained and

The rejoinder overruled.